Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06721 Name of Fund: The BlackRock Insured Municipal 2008 Term Trust Inc. (BRM) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, The BlackRock Insured Municipal 2008 Term Trust Inc., 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 12/31/2008 Date of reporting period: 07/01/2008  09/30/2008 Item 1  Schedule of Investments BlackRock Insured Municipal 2008 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value California - 7.0% East Bay Municipal Utility District, California, Water System Revenue Refunding Bonds, VRDN, Sub-Series B, 8.30%, 6/01/25 (a)(b)(c) $ 14,840 $ 14,840,000 Southern California Public Power Authority, Revenue Refunding Bonds (Power Transmission Project), VRDN, Sub-Series B, 8.40%, 7/01/23 (a)(b)(c) Colorado - 0.5% El Paso County, Colorado, COP (Detention Facilities Project), Series B, 3.20%, 12/01/08 (d) Thornton, Colorado, COP, 3.25%, 12/01/08 (d) Delaware - 0.2% Delaware River and Bay Authority Revenue Bonds, 3.25%, 1/01/09 (e) District of Columbia - 2.6% District of Columbia, GO, VRDN, Series D-1, 8.05%, 6/01/26 (a)(b)(c) 10,675 10,675,000 Florida - 5.1% Broward County, Florida, School Board, COP, VRDN, 7.25%, 7/01/21 (a)(b)(c) Orange County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Orlando Regional Healthcare), VRDN, Series A-1, 9%, 10/01/41 (a)(b)(c) Palm Beach County, Florida, School Board, COP, VRDN, Series B, 8.05%, 8/01/27 (a)(b)(c) Palm Beach, Florida, Revenue Refunding Bonds (Beach Restoration Project), Series A, 5%, 1/01/09 (c) Tampa, Florida, Water and Sewer Revenue Refunding Bonds, 5.50%, 10/01/08 (c) Georgia - 4.8% Monroe County, Georgia, Development Authority, PCR, Refunding (Georgia Power Company - Scherer Plant Project), 4.20%, 1/01/12 (d) Illinois - 3.0% Cook County, Illinois, School District Number 025 (Arlington Heights), GO, Refunding, 4.50%, 12/01/08 (c) Du Page County, Illinois, Forest Preserve District, GO, 5.90%, 11/01/08 (f) Kane and Du Page Counties, Illinois, Community Unit School District 303 (Saint Charles), GO, Series A, 3.75%, 1/01/09 (c) Kentucky - 0.9% Owensboro, Kentucky, Electric, Light and Power Revenue Bonds, Series B, 6.75%, 1/01/09 (d)(f) Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names of many of the securities have been abbreviated according to the list below. CABS Capital Appreciation Bonds GO General Obligation Bonds COP Certificates of Participation PCR Pollution Control Revenue Bonds IDA Industrial Development Authority VRDN Variable Rate Demand Notes 1 BlackRock Insured Municipal 2008 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Michigan - 0.9% Michigan State Trunk Line Revenue Bonds, Series A, 4.125%, 11/01/08 (c) $ 3,000 $ 3,004,650 Wyandotte, Michigan, Electric Revenue Refunding Bonds, 6.25%, 10/01/08 (e) New Jersey - 0.7% Monmouth County, New Jersey, Improvement Authority, Governmental Loan Revenue Refunding Bonds, 5%, 12/01/08 (c) New Jersey State Transportation Trust Fund Authority, Transportation System Revenue Refunding Bonds, Series C, 5.25%, 12/15/08 (d) New York - 2.9% Metropolitan Transportation Authority, New York, Dedicated Tax Fund, Revenue Refunding Bonds, VRDN, Series B, 6.50%, 11/01/22 (a)(b)(c) New York State Dormitory Authority, Mental Health Services Revenue Bonds, VRDN, Sub-Series D-2B, 6.40%, 2/15/31 (a)(b)(c) Port Authority of New York and New Jersey, Consolidated Revenue Refunding Bonds, 129th Series, 2.875%, 11/01/08 (c) North Carolina - 3.2% Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care System Revenue Bonds (Carolinas Healthcare System), VRDN, Series J, 7.25%, 1/15/46 (a)(b)(c) Oregon - 1.0% Lane County, Oregon, School District Number 4J (Eugene), GO, Advance Refunding, 3%, 1/01/09 (c) Oregon State Department of Administrative Services, COP, Refunding, Series A, 5%, 11/01/08 (c) Pennsylvania - 5.2% Lehigh County, Pennsylvania, IDA, PCR, Refunding (Pennsylvania Power and Light Utilities Corporation Project), 3.125%, 11/01/08 (c) Pennsylvania State Department of General Services, COP, Refunding, 4.50%, 11/01/08 (c) Pittsburgh, Pennsylvania, Public Parking Authority, Parking Revenue Refunding Bonds, 3.25%, 12/01/08 (d) Texas - 4.4% Austin, Texas, Combined Utility System, Revenue Refunding Bonds, 6.625%, 11/15/08 (d) Austin, Texas, Combined Utility System, Revenue Refunding Bonds, CABS, Series A, 6.85%, 11/15/08 (e)(f) North Texas Tollway Authority, Dallas North Tollway System, Revenue Refunding Bonds, Series C, 5%, 1/01/09 (c)(g) Washington - 4.5% Clark County, Washington, Public Utility District Number 001, Electric Revenue Refunding Bonds, 5%, 1/01/09 (e) King County, Washington, GO, Series D, 5.55%, 12/01/08 (e) 2 BlackRock Insured Municipal 2008 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value King County, Washington, Public Transportation Sales Tax, GO, Refunding, 3.50%, 12/01/08 (c) $ 3,060 $ 3,066,120 Seattle, Washington, GO, Series F, 5.125%, 12/15/08 (h) Washington State Health Care Facilities Authority Revenue Bonds (Catholic Health Initiatives), Series A, 5.30%, 12/01/08 (e) Total Long-Term Investments (Cost - $192,798,001) - 46.9% Short-Term Securities Shares Merrill Lynch Institutional Tax-Exempt Fund, 5.29% (i)(j) Par U.S. Government Obligations (k) Fannie Mae Discount Notes, 3.04%, 10/20/08 $ 57,835 Fannie Mae Discount Notes, 3.05%, 11/03/08 Freddie Mac Discount Notes, 3.20%, 10/27/08 U.S. Treasury Notes, 4.875%, 10/31/08 Total Short-Term Securities (Cost - $217,782,097) - 52.8% Total Investments (Cost - $410,580,098*) - 99.7% Other Assets Less Liabilities - 0.3% Net Assets Applicable to Common Shares - 100.0% $ 412,012,330 * The cost and unrealized appreciation (depreciation) of investments as of September 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ 410,871,309 Gross unrealized appreciation $ 94,298 Gross unrealized depreciation Net unrealized appreciation $ 57,387 (a) Variable rate security. Rate shown is as of report date. Maturity shown is the final maturity date. (b) Security may have a maturity of more than one year at the time of issuance, but has variable rate and demand features that qualify it as a short-term security. (c) FSA Insured. (d) AMBAC Insured. (e) MBIA Insured. (f) Represents a zero-coupon bond. Rate shown reflects the effective yield at time of purchase. (g) Security is collateralized by Municipal or U.S. Treasury Obligations. (h) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (i) Represents the current yield as of report date. (j) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Affiliate Net Activity Income Merrill Lynch Institutional Tax-Exempt Fund 32,700,000 $ 77,475 (k) The interest rates shown reflect the discount rates at the time of purchase. 3 BlackRock Insured Municipal 2008 Term Trust Schedule of Investments September 30, 2008 (Unaudited) Effective January 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows: Level 1 - price quotations in active markets/exchanges for identical securities Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs) Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its semi-annual report. The following table summarizes the inputs used as of September 30, 2008 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - Total $ 410,928,696 4 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The BlackRock Insured Municipal 2008 Term Trust Inc. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of The BlackRock Insured Municipal 2008 Term Trust Inc. Date: November 24, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of The BlackRock Insured Municipal 2008 Term Trust Inc. Date: November 24, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of The BlackRock Insured Municipal 2008 Term Trust Inc. Date: November 24, 2008
